DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed on 22 September 2021 does not comply with the requirements of 37 CFR 1.121(c) because the amendments to claims 2, 7, and 8 are improper as each claim has a word/phrase that is both underlined and struck through.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Since the reply filed on 22 September 2021 appears to be bona fide and the full intentions of the amendment are understandable as the phrases on either side of the underlined word/phrase are also struck through, the amendment has been entered and is prosecuted below.

EXAMINER'S AMENDMENT
As the claims are allowable, claims 2, 7, and 8 are presented below in a clean copy to ensure that the claims are properly presented in their final form.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please replace claims 2, 7, and 8 with the following clean copies of the claims.


determining a characteristic of the substrate based upon an amount of Doppler shift in the laser read beam compared to the reflected laser read beam measured by the Doppler velocity meter.

7.	(Previously presented) The method of Claim 1, further comprising:
positioning a plurality of electrode pairs at the substrate surface, said plurality of electrode pairs in communication with the piezoelectrical polymer coating material.
	
8.	(Previously presented) The method of Claim 1, further comprising:
embedding a plurality of electrode pairs in the substrate surface.


Allowable Subject Matter
Claims 1-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record fails to teach and/or suggest a method for non-destructively inspecting a substrate comprising, in combination with the other recited steps, applying a piezoelectric polymer coating material to a substrate; orienting at least one electrode pair in communication with the piezoelectric polymer coating material; generating ultrasound waves from the piezoelectric polymer coating material, said generated ultrasound waves comprising wide bandwidth ultrasound wavelengths, said generated ultrasound waves comprising a generated ultrasound signal; transmitting a laser read beam from a laser, wherein 
With regards to claim 12, the prior art of record fails to teach and/or suggest a system for non-destructively inspecting a substrate, the system comprising, in combination with the other recited elements, a substrate comprising a substrate surface; a piezoelectric polymer coating material on the substrate surface; at least one electrode pair in communication with the piezoelectric polymer coating material; a power source in communication with the at least one electrode pair, said power source configured to deliver power to the electrode pair, to form a powered electrode pair, said powered electrode pair configured to interact with the piezoelectric polymer coating material to generate wideband ultrasonic waves; a laser located a predetermined distance from the substrate, said laser comprising: a laser energy source; a laser emitting area for emitting a laser read beam, said laser read beam, said laser configured to direct the laser read beam to the substrate, said laser read beam configured to contact and read the ultrasonic waves; and a receiver for receiving a reflected laser read beam from the substrate.
While generating a sound/ultrasonic wave within a substrate or test object using a piezoelectric material (or transducer) and then receiving (or collecting) the generated ultrasonic wave using a laser interferometer are well-known (please see Burger et al. (US 4,928,527), White (US 5,591,914), and Ogawa (US 6,883,362)), what is not taught by the prior art of record is either utilizing a “piezoelectric polymer coating”, especially one that is spray coated on as defined in the specification, for the transducer/transmitter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855